McClain, J.
The letters relied upon as obligating defendant to compensate plaintiff for the keeping of their mother' at defendant’s request to the extent of one-sixth of the reasonable value of the services rendered as far as they contain language material to the issue presented on the demurrer to the fourth count are as follows: Defendant wrote “to plaintiff: “Mother wants me to write to you about her affairs. She wants to stay with one of her girls. . Now what can you do ? She seems to want to .stay with you. What do you think it is worth a year to keep, her and what could you pay a year to 'help keep her? Sam and my John and myself have agreed to do our portion to help keep her. I did not want to have to do this, but no one else would so I have to. Said she was going to a lawyer to see about it but I told her I ■did not think it was necessary as her children could take *488care of her without a lawyer.” To this letter plaintiff replied: “I will try to answer your letter in regard to Mother. I think it would bb worth seven dollars a month to take care of her all the time for mother is getting now where we must expect to give her lots of care, and if the rest can do it any cheaper, alright as for that, and if they want to keep her when the rest have done their part we will do ours with the rest, but wherever Mother is at her death, all must help to bear the expense and we' will be willing to do our share. If I take Mother I will have to keep Nellie home for I couldn’t do the work alone, and she intended going to learn a trade as soon as possible. It is dinner time, -so will close, write soon.” Defendant made the following answer: “I will answer your letter to-night about Mother. As Mary wouldn’t say anything about keeping her but says she will give one dollar a month, we will take her dollar. John says he will do his share and I will do mine and if Sam and Annie are worth it they are going to do their share. So I guess as she wants to come there to stay with you we will let her come. She will start next Wednesday. Now let me know how you want the money, paid by the quarter or every month or how; and when she needs clothes there must be some allowance for that. They have monkeyed long enough about keeping Mother so now they have got to come to it. Lizzie told Mary Sam would give $25 a year towards her support, so I guess he will.' He told me also that he would give her some more money this fall but it must be settled what he will give, so one is not going to do it all as it has been. ... I will close, hoping to hear from you soon, I remain, your loving brother.” These letters show that at defendant’s request plaintiff had cared for the mother with the understanding that compensation should be made therefor. The court held that there was no specific agreement to pay at a fixed rate of compensation, but that there was a *489performance of service by plaintiff, and at defendant’s request, and that defendant should pay one-sixth of the amount of a reasonable charge. This ruling was as favorable to defendant as the arrangements disclosed by the letters would justify. There can be no doubt of the proposition that, where one of several children undertakes to keep the parent at the request of others, those at whose request the service is performed are under obligation to make reasonable compensation. Dawson v. Dawson, 12 Iowa, 515; McClay v. Hedge, 18 Iowa, 66; Scully v. Scully’s Executor, 28 Iowa, 548; Rea v. Flathers, 31 Iowa, 545.
There was no meeting of the minds on the proposition that the charge should be at-the rate of $7 per month. Therefore the defendant is not entitled to the benefit of 'that suggested raté, but is bound to pay on the basis of a reasonable compensation. It is elementary that where there is no specific contract — that is, where having attempted to contract for a compensation to be paid for services to be rendered, the contract is found too indefinite to support a recovery or otherwise void for uncertainty— the person rendering the services is entitled to recover their reasonable value. 1 Beach, Contracts, section 73.
The action of the court in overruling the demurrer to the fourth count of plaintiff’s petition is affirmed.